 



Exhibit 10.1
STEELCASE INC.
EXECUTIVE SEVERANCE PLAN
          The Company hereby adopts, as of the Effective Date, the Steelcase
Inc. Executive Severance Plan for the benefit of certain employees of the
Company and its Affiliates, on the terms and conditions stated herein. All
capitalized terms used herein are defined in Section 1 hereof. The Plan, as set
forth herein, is intended to help retain qualified employees, maintain a stable
work environment and provide economic security to certain employees of the
Company and its Affiliates in the event of certain terminations of employment,
including terminations following a Change in Control. The Plan is intended to
constitute a plan maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
for purposes of ERISA.
SECTION 1. DEFINITIONS. As used herein:
          SECTION 1.1 “Act” shall mean the Securities Exchange Act of 1934, as
amended.
          SECTION 1.2 “Affiliate” shall have the meaning set forth in Rule 12b-2
of the General Rules and Regulations of the Act.
          SECTION 1.3 “Auditor” means the Company’s independent registered
public accounting firm immediately prior to the Change in Control.
          SECTION 1.4 “Base Salary” means the annual base salary or wages
(excluding bonuses, commissions, premium pay, and similar compensation)
immediately prior to the Severance Date (without regard to any reduction therein
which constitutes Good Reason, if applicable).
          SECTION 1.5 “Beneficial Owner” or “Beneficial Ownership” shall have
the meaning set forth in Rule 13d-3 of the General Rules and Regulations of the
Act.
          SECTION 1.6 “Board” means the Board of Directors of the Company, or
any successor thereto.
          SECTION 1.7 “Cause” means (i) the willful and continued failure of the
Eligible Employee to perform substantially the Eligible Employee’s duties with
the Company or the Affiliate then employing the Eligible Employee (other than
any such failure resulting from incapacity due to physical or mental illness),
after a written demand for substantial performance is delivered to the Eligible
Employee by the Company or the Affiliate that specifically identifies the
alleged manner in which the Eligible Employee has not substantially performed
the Eligible Employee’s duties, or (ii) the willful engaging by the Eligible
Employee in illegal conduct or gross misconduct that is materially and
demonstrably injurious to the Company. For purposes of this provision, no act or
failure to act, on the part of the Eligible Employee, shall be considered
“willful”

1



--------------------------------------------------------------------------------



 



unless it is done, or omitted to be done, by the Eligible Employee in bad faith
or without reasonable belief that the Eligible Employee’s action or omission was
in the best interests of the Company or the Affiliate then employing the
Eligible Employee.
          SECTION 1.8 “Change in Control” of the Company shall be deemed to have
occurred if the event set forth in any one of the following paragraphs shall
have occurred:

  (a)   any Person (other than any Initial Holder or Permitted Transferee)
(i) is or becomes the Beneficial Owner, directly or indirectly, of securities of
the Company representing thirty percent (30%) or more of the combined voting
power of the Company’s then outstanding securities, excluding any Person who
becomes such a Beneficial Owner in connection with a transaction described in
clause (i) of paragraph (c) below, and (ii) the combined voting power of the
securities of the Company that are Beneficially Owned by such Person exceeds the
combined voting power of the securities of the Company that are Beneficially
Owned by all Initial Holders and Permitted Transferees at the time of such
acquisition by such Person or at any time thereafter; or     (b)   the following
individuals cease for any reason to constitute a majority of the number of
Directors then serving: individuals who, on the date hereof, constitute the
Board and any new Director (other than a Director whose initial assumption of
office is in connection with an actual or threatened election contest, including
but not limited to a consent solicitation, relating to the election of Directors
of the Company) whose appointment or election by the Board or nomination for
election by the Company’s shareholders was approved or recommended by a vote of
at least two-thirds (2/3) of the Directors then still in office who either were
Directors on the date hereof or whose appointment, election or nomination for
election was previously so approved or recommended; or     (c)   there is
consummated a merger or consolidation of the Company or any direct or indirect
subsidiary of the Company with or involving any other corporation, other than
(i) a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereto), at least fifty-five percent (55%) of
the combined voting power of the securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person
(other than an Initial Holder or

2



--------------------------------------------------------------------------------



 



      Permitted Transferee) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
Beneficially Owned by such Person any securities acquired directly from the
Company or its Affiliates) representing thirty percent (30%) or more of the
combined voting power of the Company’s then outstanding securities; or     (d)  
the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least fifty-five percent (55%) of the
combined voting power of the voting securities of which are owned by
shareholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale.

However, in no event shall a Change in Control be deemed to have occurred, with
respect to an Eligible Employee, if the Eligible Employee is part of a
purchasing group which consummates the Change in Control transaction. An
Eligible Employee shall be deemed “part of a purchasing group” for purposes of
the preceding sentence if the Eligible Employee is an equity participant in the
purchasing company or group (except for: (i) passive ownership of less than
three percent (3%) of the stock of the purchasing company; or (ii) ownership of
equity participant in the purchasing company or group which is otherwise not
significant, as determined prior to the Change in Control by a majority of the
non-employee continuing Directors).
Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership,
directly or indirectly, in an entity which owns all or substantially all of the
assets of the Company immediately following such transaction or series of
transactions.
          SECTION 1.9 “CIC LT Bonus” shall be the amount equal to the Eligible
Employee’s bonus at target under the long-term component of the MIP (or any
successor plan thereto) with respect to the Company’s performance during the
fiscal year in which the Severance Date occurs, pro-rated for the period of the
Eligible Employee’s employment with the Company or an Affiliate during the
fiscal year in which the Severance Date occurs; provided, that the CIC LT Bonus
will be reduced by an amount relating to the bonus that has already been paid
for the fiscal year in which the Severance Date occurs under the long-term
component of the MIP, or any successor plan thereto.

3



--------------------------------------------------------------------------------



 



          SECTION 1.10 “CIC Pro Rata Bonus” shall be the amount equal to the
Eligible Employee’s Target Bonus, pro-rated for the period of the Eligible
Employee’s employment with the Company or an Affiliate during the fiscal year in
which the Severance Date occurs; provided, that the CIC Pro Rata Bonus will be
reduced by an amount relating to the bonus that has already been paid for the
fiscal year in which the Severance Date occurs under the annual component of the
MIP, or any successor plan thereto.
          SECTION 1.11 “CIC SERP Benefit” means the present value of a Severed
Employee’s benefit determined under the terms of the SERP, as if the Severed
Employee had met the conditions for Normal Retirement (as such term is defined
in the SERP) or Early Retirement (as such term is defined in the SERP), with the
following modifications:
(a) the Severed Employee’s “Vested Percentage” (as such term is used in
Section 5 of the SERP) shall be 100%;
(b) such benefit, as modified by clause (a) above, multiplied by the following
fraction:
(1) the numerator of which is the Severed Employee’s sum of age and years of
service (as determined for purposes of the Steelcase Inc. Retirement Plan and
hereinafter referred to as “Points”) at the Severance Date after adjustment
under clause (c) below; and
(2) the denominator of which is the lesser of (A) 80 or (B) the number of Points
the Severed Employee would have accumulated by continuing in the employment of
the Company to age 65.
Notwithstanding subclauses (1) and (2) above, the fraction will be set to 1 for
any Severed Employee who has either attained age 65 or accumulated 80 Points as
of the Severance Date (inclusive of the adjustment in clause (c) below);
(c) the calculation of the Severed Employees’ Points shall be adjusted by adding
six (6) Points to the total Points as of the Severance Date of a Level 1
Employee and by adding four (4) Points as of the Severance Date of a Level 2
Employee;
and assuming no pre-retirement mortality and using an interest rate equal to the
pre-Change in Control financial accounting discount rate (Financial Accounting
Standard No 87, and its successors) for the SERP effective for the fiscal year
in which the Change in Control occurs and such discount rate shall be based on
the cash-flow matching model utilizing the Citigroup Above Median Pension Curve.
          SECTION 1.12 “CIC Severance” means the termination of an Eligible
Employee’s employment with the Company or an Affiliate on or within two years

4



--------------------------------------------------------------------------------



 




following the date of a Change in Control (i) by the Company or an Affiliate
other than for Cause or (ii) by the Eligible Employee for Good Reason.
Notwithstanding the foregoing, an Eligible Employee will not be considered to
have incurred a CIC Severance if his employment is discontinued by reason of the
Eligible Employee’s death or a physical or mental condition causing such
Eligible Employee’s inability to substantially perform his duties with the
Company or the Affiliate then employing the Eligible Employee, if such condition
entitles him to benefits under any long-term disability income policy or program
of the Company or an Affiliate.
          SECTION 1.13 “CIC Severance Multiplier” means (i) with respect to each
Level 1 Employee, 3 and (ii) with respect to each Level 2 Employee, 2.
          SECTION 1.14 “CIC Severance Pay” means the payment determined pursuant
to Section 2.2 hereof.
          SECTION 1.15 “Code” means the Internal Revenue Code of 1986, as it may
be amended from time to time.
          SECTION 1.16 “Company” means Steelcase Inc. and (except for
determining whether a Change in Control has occurred) any successors thereto.
          SECTION 1.17 “Compensation Committee” means the compensation committee
of the Board, or any successor thereto.
          SECTION 1.18 “Director” means any individual who is a member of the
Board.
          SECTION 1.19 “Effective Date” means March 1, 2007.
          SECTION 1.20 “Eligible Employee” means any Level 1 Employee or Level 2
Employee, as designated by the Plan Administrator from time to time.
          SECTION 1.21 “ERISA” means the Employee Retirement Income Security Act
of 1974, as it may be amended from time to time.
          SECTION 1.22 “Excise Tax” means any excise tax imposed under section
4999 of the Code.
          SECTION 1.23 “Good Reason” means the occurrence, on or after the date
of a Change in Control and without the affected Eligible Employee’s written
consent, of (i) a material reduction in the Eligible Employee’s Base Salary and
annual bonus opportunity, (ii) a material adverse alteration in the nature or
status of the Eligible Employee’s responsibilities, duties or title from those
in effect immediately prior to the Change in Control, including without
limitation, if the Eligible Employee was, immediately prior to the Change in
Control, an executive officer of a public company, the Eligible Employee ceasing
to be an executive officer of a public company, (iii) a relocation of the
Eligible Employee’s principal place of employment to a location more than fifty
(50) miles from the Eligible Employee’s principal place of employment

5



--------------------------------------------------------------------------------



 




immediately prior to the Change in Control or (iv) the failure of a successor to
assume and agree to perform the obligations under this Plan.
          SECTION 1.24 “Gross-Up Payment” shall have the meaning set forth in
Section 3.1.
          SECTION 1.25 “Initial Holder” shall have the meaning set forth in the
Second Restated Articles of Incorporation of the Company.
          SECTION 1.26 “Key Employee” means any Eligible Employee described in
section 409A(a)(2)(B)(i) of the Code.
          SECTION 1.27 “Level 1 Employee” shall mean the Chief Executive Officer
of the Company and each individual designated by the Plan Administrator from
time to time as a Level 1 Employee. The Plan Administrator has designated the
individuals set forth in Attachment 1 hereto as Level 1 Employees.
          SECTION 1.28 “Level 2 Employee” shall mean each individual designated
by the Plan Administrator from time to time as a Level 2 Employee. The Plan
Administrator has designated the individuals set forth in Attachment 2 hereto as
Level 2 Employees.
          SECTION 1.29 “LT Balance” shall mean the payout of the balance, if
any, in the Severed Employee’s long-term incentive compensation account under
the MIP (or any successor plan thereto) as of the Severance Date, after
appropriate crediting or debiting for such period has occurred.
          SECTION 1.30 “MIP” shall mean the Steelcase Inc. Management Incentive
Plan.
          SECTION 1.31 “Permitted Transferee” shall have the meaning set forth
in the Second Restated Articles of Incorporation of the Company and include a
Permitted Trustee solely in its capacity as a trustee of a Permitted Trust.
          SECTION 1.32 “Permitted Trust” shall have the meaning set forth in the
Second Restated Articles of Incorporation of the Company.
          SECTION 1.33 “Permitted Trustee” shall have the meaning set forth in
the Second Restated Articles of Incorporation of the Company.
          SECTION 1.34 “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Act, as modified and used in Sections 13(d) and 14(d)
thereof, including a “group” as defined in Section 13(d) thereof, except that
such term shall not include (i) the Company or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

6



--------------------------------------------------------------------------------



 



          SECTION 1.35 “Plan” means the Steelcase Inc. Executive Severance Plan,
as set forth herein, as it may be amended from time to time.
          SECTION 1.36 “Plan Administrator” means the Compensation Committee, or
any successor thereto.
          SECTION 1.37 “Pro Rata Bonus” shall be the amount equal to the
Eligible Employee’s Target Bonus, pro-rated for the period of the Eligible
Employee’s employment with the Company or an Affiliate during the fiscal year in
which the Severance Date occurs.
          SECTION 1.38 “Restricted Period” means twenty-four (24) months
immediately following the Severance Date.
          SECTION 1.39 “SERP” means the Steelcase Inc. Executive Supplemental
Retirement Plan, or any successor thereto.
          SECTION 1.40 “Severance” means the termination of an Eligible
Employee’s employment prior to a Change in Control by the Company or an
Affiliate other than for Cause. Notwithstanding the foregoing, an Eligible
Employee will not be considered to have incurred a Severance if his employment
is discontinued by reason of the Eligible Employee’s death or a physical or
mental condition causing such Eligible Employee’s inability to substantially
perform his duties with the Company or the Affiliate then employing the Eligible
Employee, if such condition entitles him to benefits under any long-term
disability income policy or program of the Company or an Affiliate.
          SECTION 1.41 “Severance Date” means the date on which an Eligible
Employee incurs a Severance or CIC Severance.
          SECTION 1.42 “Severance Multiplier” means (i) with respect to each
Level 1 Employee, 2 and (ii) with respect to each Level 2 Employee, 1.
          SECTION 1.43 “Severance Pay” means the payment determined pursuant to
Section 2.1 hereof.
          SECTION 1.44 “Severed Employee” is an Eligible Employee (including any
Key Employee) who incurs a Severance or CIC Severance.
          SECTION 1.45 “Target Bonus” means an Eligible Employee’s target annual
bonus (excluding any bonuses relating to the long-term component under the MIP
or any successor plan thereto) for the year in which the Severance or CIC
Severance occurs.
          SECTION 1.46 “Tax Counsel” means tax counsel reasonably acceptable to
the Eligible Employee and selected by the Auditor (which Tax Counsel may be the
Company’s internal legal department).

7



--------------------------------------------------------------------------------



 



          SECTION 1.47 “Total Payments” means any payment or benefit (other than
the Gross-Up Payment) received in connection with a Change in Control or the
termination of an Eligible Employee’s employment, whether pursuant to the terms
of the Plan or any other plan, arrangement or agreement.
SECTION 2. SEVERANCE PAYMENTS AND BENEFITS.
          SECTION 2.1 (a) Upon a Severance, each Severed Employee shall be
entitled, subject to Section 2.6 hereof, to receive a total amount equal to
(i) Severance Pay in an amount equal to the applicable Severance Multiplier
times the sum of the Base Salary and Target Bonus (the “Severance Pay”);
(ii) the Pro Rata Bonus; and (iii) the LT Balance. Subject to any required delay
in payment in accordance with Section 409A of the Code pursuant to Section 7.6
hereof, the Severance Pay, Pro Rata Bonus and the LT Balance shall be paid to an
eligible Severed Employee in the following manner: (x) the Pro Rata Bonus, the
LT Balance and 67% of the total amount of Severance Pay shall be paid as soon as
practicable following the Severance Date, but in no event later than ten (10)
business days immediately following the expiration of the revocation period, if
any, applicable to such Severed Employee’s written release and (y) the remaining
33% of the Severance Pay shall be paid at the expiration of the Restricted
Period.
          (b) If the Company’s financial results are materially restated, the
Compensation Committee may review the circumstances surrounding the restatement
and determine whether and which Eligible Employees of the Plan will be required
to forfeit the right to receive any future payments described in Section 2.1(a)
and/or repay any prior payments described in Section 2.1(a) determined by the
Compensation Committee to have been inappropriately received by the Eligible
Employee. If the Company’s financial results are restated due to fraud, any
Eligible Employee who the Compensation Committee determines participated in or
is responsible for the fraud causing the need for the restatement forfeits the
right to receive any future payments described in Section 2.1(a) and will be
required to repay any amounts described in Section 2.1(a) paid in excess of the
amounts that would have been paid based on the restated financial results. Any
repayments required under Section 2.1(b) must be made by the Eligible Employee
within ten (10) days following written demand from the Company.
          SECTION 2.2 Upon a CIC Severance, each Severed Employee shall be
entitled, subject to Section 2.6 hereof, to receive (i) CIC Severance Pay in an
amount equal to the applicable CIC Severance Multiplier times the sum of the
Base Salary and Target Bonus (the “CIC Severance Pay”); (ii) the CIC Pro Rata
Bonus; (iii) the CIC LT Bonus; (iv) the LT Balance; and (v) the CIC SERP
Benefit. Subject to any required delay in payment in accordance with
Section 409A of the Code pursuant to Section 7.6 hereof, the CIC Severance Pay,
the CIC Pro Rata Bonus, the CIC LT Bonus, the LT Balance and the CIC SERP
Benefit shall be paid to an eligible Severed Employee in a cash lump sum, as
soon as practicable following the Severance Date, but in no event later than ten
(10) business days immediately following the expiration of the revocation
period, if any, applicable to such Severed Employee’s written release. For the
avoidance of doubt, the CIC SERP Benefit shall be paid in lieu of payments that
may otherwise become payable under the SERP.

8



--------------------------------------------------------------------------------



 



          SECTION 2.3 Subject to any required delay in payment in accordance
with Section 409A of the Code pursuant to Section 7.6 hereof, the Company shall
pay, subject to Section 2.6 hereof, the Severed Employee in a cash lump sum, as
soon as practicable following the Severance Date, but in no event later than ten
(10) business days immediately following the expiration of the revocation
period, if any, applicable to such Severed Employee’s written release, a lump
sum amount equal to eighteen (18) multiplied by the monthly premium such Severed
Employee would be charged in order to continue his (and his beneficiaries’)
health plan coverage as in effect immediately prior to Severance Date under
Title X of the Consolidated Budget Reconciliation Act of 1985, as amended.
          SECTION 2.4 Each Severed Employee shall be entitled, subject to
Section 2.6 hereof, to receive outplacement assistance through a company
selected at the sole discretion of the Company. The Company shall pay for
outplacement services up to a period of eighteen (18) months (or a longer period
if extended in writing by the Company) if the Severed Employee commences
assistance within sixty (60) days of the Severance Date.
          SECTION 2.5 Notwithstanding anything in the Plan to the contrary,
Severed Employees shall be entitled to receive payments and benefits under the
applicable compensation and benefit plans of the Company and its Affiliates to
the extent set forth in such plans, including any amounts earned but not yet
paid through the Severance Date.
          SECTION 2.6 Notwithstanding anything in the Plan to the contrary, the
receipt by a Severed Employee of payments and benefits under Section 2 of the
Plan shall be conditioned on the execution (and non-revocation) by the Severed
Employee of a written release substantially in the form attached as Exhibit A
hereto and complies with the restrictive covenants set forth in Section 5
hereof. In addition, as a condition to the receipt of benefits or payments
hereunder, each Severed Employee shall be required, upon the Company’s
reasonable request, to cooperate with the Company for a period of 30 days
following Severance Date with respect to transitioning the Severed Employee’s
duties, provided that such services shall be provided at such time and place as
may be selected by the Severed Employee and in a manner that does not interfere
with the Severed Employee’s subsequent employment or other business endeavors.
SECTION 3. EXCISE TAXES.
          SECTION 3.1 In the event that any portion of the Total Payments will
be subject to the Excise Tax, the Company shall pay to the Eligible Employee an
additional amount (the “Gross-Up Payment”) such that the net amount retained by
the Eligible Employee, after deduction of any Excise Tax on the Total Payments
and any federal, state and local income and employment taxes and Excise Tax upon
the Gross-Up Payment, and after taking into account the phase out of itemized
deductions and personal exemptions attributable to the Gross-Up Payment, shall
be equal to the Total Payments. The Gross-Up Payment shall be paid to the
Eligible Employee as soon as reasonably practicable.

9



--------------------------------------------------------------------------------



 



          SECTION 3.2 For purposes of determining whether any of the Total
Payments will be subject to the Excise Tax and the amount of such Excise Tax,
(i) all of the Total Payments shall be treated as “parachute payments” (within
the meaning of Section 280G(b)(2) of the Code) unless, in the opinion of Tax
Counsel, such payments or benefits (in whole or in part) do not constitute
parachute payments, (ii) all “excess parachute payments” within the meaning of
Section 280G(b)(l) of the Code shall be treated as subject to the Excise Tax
unless, in the opinion of Tax Counsel, such excess parachute payments (in whole
or in part) represent reasonable compensation for services actually rendered
(within the meaning of Section 280G(b)(4)(B) of the Code) in excess of the “base
amount” within the meaning of Section 280G(b)(3) of the Code allocable to such
reasonable compensation, or are otherwise not subject to the Excise Tax, and
(iii) the value of any noncash benefits or any deferred payment or benefit shall
be determined by the Auditor in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code. For purposes of determining the amount
of the Gross-Up Payment, the Eligible Employee shall be deemed to pay federal
income tax at the highest marginal rate of federal income taxation in the
calendar year in which the Gross-Up Payment is to be made and state and local
income taxes at the highest marginal rate of taxation in the state and locality
of the Eligible Employee’s residence on the Severance Date, net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes.
          SECTION 3.3 In the event that the Excise Tax is finally determined to
be less than the amount taken into account hereunder in calculating the Gross-Up
Payment, the Eligible Employee shall repay to the Company, within five
(5) business days following the time that the amount of such reduction in the
Excise Tax is finally determined, the portion of the Gross-Up Payment
attributable to such reduction (plus that portion of the Gross-Up Payment
attributable to the Excise Tax and federal, state and local income and
employment taxes imposed on the Gross-Up Payment being repaid by the Eligible
Employee), to the extent that such repayment results in a reduction in the
Excise Tax and a dollar-for-dollar reduction in the Eligible Employee ‘s taxable
income and wages for purposes of federal, state and local income and employment
taxes, plus interest on the amount of such repayment at 120% of the rate
provided in section 1274(b)(2)(B) of the Code. In the event that the Excise Tax
is determined to exceed the amount taken into account hereunder in calculating
the Gross-Up Payment (including by reason of any payment the existence or amount
of which cannot be determined at the time of the Gross-Up Payment), the Company
shall make an additional Gross-Up Payment in respect of such excess (plus any
interest, penalties or additions payable by the Eligible Employee with respect
to such excess) within five (5) business days following the time that the amount
of such excess is finally determined. The Eligible Employee and the Company
shall each reasonably cooperate with the other in connection with any
administrative or judicial proceedings concerning the existence or amount of
liability for Excise Tax with respect to the Total Payments.
          SECTION 3.4 Notwithstanding anything in this Section 3 to the
contrary, the Plan Administrator shall make such arrangements as it shall deem
equitable and

10



--------------------------------------------------------------------------------



 




appropriate in the event of an Eligible Employee who is not a United States
taxpayer in the event of the imposition of the Excise Tax or similar tax on such
employee.
SECTION 4. PLAN ADMINISTRATION.
          SECTION 4.1 The Plan shall be interpreted, administered and operated
by the Plan Administrator, who shall have complete authority, in its sole
discretion subject to the express provisions of the Plan, to interpret the Plan,
to prescribe, amend and rescind rules and regulations relating to it, to approve
Eligible Employees who have been recommended by the management of the Company
and to make all other determinations necessary or advisable for the
administration of the Plan. Notwithstanding the foregoing, the Plan
Administrator may delegate any of its duties hereunder to such person or persons
from time to time as it may designate; provided, however, the approval of
Eligible Employees shall not be delegated and shall remain in the sole authority
of the Plan Administrator.
          SECTION 4.2 (a) Prior to a Change in Control, in the event of a claim
by an Eligible Employee as to the amount or timing of any payment or benefit for
a Severance, a Level 1 Employee shall present the reasons for his claim in
writing to the Plan Administrator and a Level 2 Employee shall present the
reason for his claim in writing to the Chief Executive Officer of the Company.
Upon a Change in Control, in the event of a claim by an Eligible Employee as to
the amount or timing of any payment or benefit for a Severance, a Level 1
Employee and a Level 2 Employee shall present the reasons for his claim in
writing to the Plan Administrator.
          (b) In accordance with clause (a) above, either the Plan Administrator
or the Chief Executive Officer shall, within sixty (60) days after receipt of
such written claim, send a written notification to the Eligible Employee as to
its disposition. In the event the claim is wholly or partially denied, such
written notification shall (i) state the specific reason or reasons for the
denial, (ii) make specific reference to pertinent Plan provisions on which the
denial is based, (iii) provide a description of any additional material or
information necessary for the Eligible Employee to perfect the claim and an
explanation of why such material or information is necessary, and (iv) set forth
the procedure by which the Eligible Employee may appeal the denial of his claim.
In the event an Eligible Employee wishes to appeal the denial of his claim, he
may request a review of such denial by making application in writing to such
Plan Administrator or Chief Executive Officer, as applicable, within sixty
(60) days after receipt of such denial. Such Eligible Employee (or his duly
authorized legal representative) may, upon written request to the Plan
Administrator or the Chief Executive Officer, as applicable, review any
documents pertinent to his claim, and submit in writing issues and comments in
support of his position. Within sixty (60) days after receipt of a written
appeal (unless special circumstances, such as the need to hold a hearing,
require an extension of time, but in no event more than one hundred twenty
(120) days after such receipt), such Plan Administrator or Chief Executive
Officer, as applicable, shall notify the Eligible Employee of the final
decision. The final decision (subject to Section 7.3) shall be in writing and
shall include specific reasons for the decision, written in a manner calculated

11



--------------------------------------------------------------------------------



 




to be understood by the claimant, and specific references to the pertinent Plan
provisions on which the decision is based.
          SECTION 4.3 The Plan Administrator is empowered, on behalf of the
Plan, to engage accountants, legal counsel (which may be the Company’s internal
legal department) and such other personnel as it deems necessary or advisable to
assist it in the performance of its duties under the Plan. The functions of any
such persons engaged by the Plan Administrator shall be limited to the specified
services and duties for which they are engaged, and such persons shall have no
other duties, obligations or responsibilities under the Plan. Such persons shall
exercise no discretionary authority or discretionary control respecting the
management of the Plan. All reasonable expenses thereof shall be borne by the
Company.
SECTION 5. RESTRICTIVE COVENANTS
          SECTION 5.1 During and after the period of an Eligible Employee’s
employment, the Eligible Employee may not, without authorization from the
Company, divulge, disclose or otherwise communicate to any person or company any
information of a confidential nature pertaining to specific details of the
business, functions or operations of the Company or any Affiliate, except
pursuant to the order of a court of competent jurisdiction. Upon termination of
an Eligible Employee’s employment with the Company or any Affiliate for any
reason, the Eligible Employee will promptly return to the Company all books and
records of or pertaining to the business of the Company or its Affiliate, and
all other property belonging to the Company and the Affiliate which is in the
Eligible Employee’s custody or possession.
          SECTION 5.2 (a) In consideration of the payments under this Agreement,
the Eligible Employee covenants and agrees that for the Restricted Period, he or
she shall not directly or indirectly, whether as an employee, employer, officer,
director, owner, partner, member, investor, shareholder, independent contractor,
consultant, agent, representative, volunteer or in any other capacity perform
professional or technical services or solicit business on behalf of himself or
herself, or any other person, entity or business in competition with any line of
business in which the Company and its Affiliates have or have been engaged and
any line of business in which the Company or any of its Affiliates may be
engaged in the future which is reasonably related to the current operations.
“Line of business” shall be defined to include all product and service lines of
business, and specifically any and all products and product concepts (whether or
not commercialized or reduced to practice) that the Company and its Affiliates
have conceived, considered, researched, developed, marketed or produced before
or during the tenure of the Eligible Employee’s employment with the Company.
          (b) During the Restricted Period the Eligible Employee also agrees, in
any of the capacities defined above in (a), not to directly or indirectly
(i) divert or attempt to divert any business from the Company or any of its
Affiliates or any entity distributing Company products (a “Distributor”),
solicit any current or past customer of the Company, any of its Affiliates or
any Distributor, or attempt to influence any customer of the Company, any of its
Affiliates or any Distributor; or (ii) hire, solicit, contact or attempt to

12



--------------------------------------------------------------------------------



 




hire or solicit any employee or representative of the Company or any of its
Affiliates for the purpose of inducing that person to end his/her employment or
business relationship with the Company or any of its Affiliates whether to enter
into an employment or other business relationship with any other entity, or for
any other purpose.
          (c) If the Eligible Employee breaches or attempts to breach this
covenant not to compete, the Company shall be entitled to an immediate
injunction or restraining order, in addition to all other remedies available
under law or equity, from a court of competent jurisdiction enforcing the terms
of this Section 5.2, and, if the Company is successful in enforcing the terms of
this Section 5.2, the Eligible Employee shall be liable to the Company for all
reasonable attorney’s fees, costs and expenses incurred by the Company in
enforcing this Section 5.2.
          (d) If any court of competent jurisdiction shall at any time deem the
Restricted Period too lengthy or the scope of the covenants too broad, the
restrictive time period shall be deemed to be the longest period permissible by
law, and the scope shall be deemed to comprise the largest scope permissible by
law under the circumstances.
          (e) In the event that the Eligible Employee violates his or her
obligations under this Section 5.2, he or she shall forfeit the right to receive
any additional payments under this Agreement. The Eligible Employee acknowledges
and agrees that any such forfeiture shall in no way impair the validity and
enforceability of the provisions of this Section 5.2.
          SECTION 5.3 The restrictive covenants set forth in this Section 5
shall be in addition to any restrictive covenants set forth in an employment or
other agreement between the Company or its Affiliates and the Eligible Employee.
SECTION 6. PLAN MODIFICATION OR TERMINATION.
          The Plan may be amended or terminated by the Plan Administrator at any
time; provided, however, that except as required by law, the Plan may not be
amended or terminated within six (6) months prior to a Change in Control and two
(2) years immediately following a Change in Control in a manner that would
adversely affect the rights of Eligible Employees under the Plan without the
express written consent of each Eligible Employee so affected. Following an
Eligible Employee’s Severance or CIC Severance, no Plan termination or amendment
shall adversely affect the rights of such Severed Employee under the Plan,
without such Severed Employee’s written consent.
SECTION 7. GENERAL PROVISIONS.
          SECTION 7.1 Except as otherwise provided herein or by law, no right or
interest of any Eligible Employee under the Plan shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including without limitation, by execution, levy, garnishment,
attachment, pledge or in any manner; no attempted assignment or transfer thereof
shall be effective; and no right or interest of any Eligible Employee under the
Plan shall be subject to, any obligation or liability of such

13



--------------------------------------------------------------------------------



 




Eligible Employee. When a payment is due under the Plan to an Eligible Employee
who is unable to care for his affairs, payment may be made directly to his legal
guardian or personal representative.
          SECTION 7.2 If the Company or an Affiliate is obligated by law or by
contract to pay severance pay, a termination indemnity, notice pay, or the like,
or if the Company or an Affiliate is obligated by law to provide advance notice
of separation, then any Severance Pay or CIC Severance Pay paid to a Severed
Employee hereunder shall be reduced (but not below zero) by the amount of any
such severance pay, termination indemnity, notice pay or the like, as
applicable, and by the amount of any salary or wages received by the Severed
Employee after the Company or an Affiliate provided notice of separation
according to Section 7.4 hereof. To the extent that the Company or its
Affiliates have an obligation to provide benefits following termination of
employment, such benefits shall not be provided hereunder to the extent that to
do so would result in duplication of such benefits. Except as specifically set
forth in the preceding sentence, amounts payable hereunder shall not be subject
to mitigation or offset.
          SECTION 7.3 (a) Upon a Severance, determinations of the Plan
Administrator shall be final and binding.
          (b) Upon a Change in Control, the provisions of the Plan (including
Section 4.2) shall not be construed as prohibiting an Eligible Employee from
commencing an action, suit or proceeding in any court of competent jurisdiction
with respect to such Eligible Employee’s rights under the Plan. Except as
provided in Section 5.2(c), if the Company and the Eligible Employee become
involved in any such action, suit or proceeding, the Company shall reimburse the
Eligible Employee for all reasonable expenses (including reasonable attorney’s
fees) incurred by the Eligible Employee in connection with such action, suit or
proceeding provided that the Eligible Employee does not commence such action,
suit or proceeding in bad faith. Such costs shall be paid to such Eligible
Employee promptly upon presentation of expense statements or other supporting
information evidencing the incurrence of such expenses. Determinations of the
Plan Administrator shall not be entitled to deference in the event of any action
or proceeding described in this Section 7.3(b) regarding the Plan.
          SECTION 7.4 All notices or other communications hereunder shall be in
writing and shall be deemed to have been duly given (a) when delivered
personally, (b) upon confirmation of receipt when such notice or other
communication is sent by facsimile or telex, (c) one day after timely delivery
to an overnight delivery courier, or (d) on the fifth day following the date of
deposit in the United States mail if sent first class, postage prepaid, by
registered or certified mail. The address for the Company shall be as follows:
Chief Legal Officer, Executive Severance Plan, Steelcase Inc., 901 44th Street
SE, Grand Rapids, Michigan 49508. The address for each Eligible Employee shall
be the address on file with the Company.
          SECTION 7.5 Neither the establishment of the Plan, nor any
modification thereof, nor the creation of any fund, trust or account, nor the
payment of any benefits shall be construed as giving any Eligible Employee, or
any person

14



--------------------------------------------------------------------------------



 




whomsoever, the right to be retained in the service of the Company or an
Affiliate, and all Eligible Employees shall remain subject to discharge to the
same extent as if the Plan had never been adopted.
          SECTION 7.6 The Company shall be entitled to withhold from amounts to
be paid to an Eligible Employee hereunder any federal, state or local
withholding or other taxes which it is from time to time required by law to
withhold. Notwithstanding any provision to the contrary herein, the payment of
any amounts payable hereunder to a Key Employee shall be delayed until the
earliest date upon which such payment may be made without resulting in the
imposition of an additional tax or penalty under Section 409A of the Code;
provided, however that such delay shall only apply to the extent the Company
reasonably determines (upon the advice of counsel) that such delay is required
under Section 409A of the Code. Furthermore, with respect to payments of the LT
Balance and the CIC SERP Benefit in accordance with Sections 2.1 or 2.2 of the
Plan, in the event such payment would be made during 2007, such payment shall
instead be made on January 2, 2008.
          SECTION 7.7 If any provision of the Plan shall be held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions herein, and the Plan shall be construed and enforced as if such
provisions had not been included.
          SECTION 7.8 The Plan shall be binding upon the heirs, executors,
administrators, successors and assigns of the parties, including each Eligible
Employee, present and future, and any successor to the Company.
          SECTION 7.9 The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Plan, and
shall not be employed in the construction of the Plan. Whenever any words are
used herein in the masculine gender, they shall be construed as though they were
also used in the feminine gender in all cases where they would so apply, and,
whenever any words are used herein in the singular form, they shall be construed
as though they were also used in the plural form in all cases where they would
so apply.
          SECTION 7.10 (a) The Plan shall not be funded. Any amounts payable
under the Plan shall be paid out of the general assets of the Company and each
Eligible Employee and their beneficiaries shall be deemed to be a general
unsecured creditor of the Company. No Eligible Employee shall have any right to,
or interest in, any assets of any Company which may be applied by the Company to
the payment of benefits or other rights under the Plan.
          (b) The Company may create a grantor trust to pay its obligations
hereunder (a so-called rabbi trust), the assets of which shall be treated, for
all purposes, as the assets of the Company, provided however, that the Company
shall not create a rabbi trust if such funding would have adverse tax
consequences under Code Section 409A. The terms of the trust will generally
conform to the terms of the model trust described Revenue Procedure 92-64.

15



--------------------------------------------------------------------------------



 



          (c) In all events, it is the intent of the Company that the Plan be
treated as unfunded for tax purposes and for purposes of Title I of ERISA.
          SECTION 7.11 The Plan shall be construed and enforced according to the
laws of the State of Michigan without reference to its choice of law rules. In
the event of dispute or controversy arising under or in connection with this
Plan that has not been resolved pursuant to Section 4.2 of the Plan, the
Eligible Employee irrevocably agrees to submit to the jurisdiction and venue of
the courts of the State of Michigan either in state court of the county of Kent
or in the federal court of the Western District of Michigan.
     IN WITNESS OF WHICH, the Company executes the Plan.

            STEELCASE INC.
    Dated: February 9, 2007  By:   /s/ Nancy W. Hickey               Nancy W.
Hickey      Its:  Sr. Vice President & Chief Administrative Officer            

16



--------------------------------------------------------------------------------



 



Exhibit A
RELEASE
          (a)                                          (“Employee”) for and in
consideration of the payments and benefits provided pursuant to the Steelcase
Inc. Executive Severance Plan (the “Plan”) maintained by Steelcase Inc. (the
“Company”), on behalf of Employee and Employee’s heirs, executors,
administrators, successors and assigns, voluntarily, knowingly and willingly
releases and discharges the Company and its parents, subsidiaries and affiliates
(collectively, the “Company Group”), together with their respective present and
former partners, officers, directors, employees and agents, and each of their
predecessors, heirs, executors, administrators, successors and assigns, and any
and all employee pension or welfare benefit plans of the Company, including
current and former trustees and administrators of these plans (collectively, the
“Company Releasees”) from any and all charges, complaints, claims, promises,
agreements, controversies, causes of action, demands, damages and liabilities
(“Claims”) of any nature whatsoever, known or unknown, suspected or unsuspected,
which against the Company Releasees, jointly or severally, Employee or
Employee’s heirs, executors, administrators, successors or assigns ever had or
now have by reason of any matter, cause or thing whatsoever arising from the
Employee’s employment relationship with the Company (the “Release”). This
Release includes any Claims arising out of or relating in any way to Employee’s
employment relationship with the Company, or the termination thereof, any Claims
arising under any statute or regulation, including but not limited to the Age
Discrimination in Employment Act of 1967, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Americans with Disabilities Act of 1990,
the Family and Medical Leave Act of 1993 and the Employee Retirement Income
Security Act of 1974 each as amended, or any other federal, state or local law,
regulation, ordinance or common law, or under any policy, agreement,
understanding or promise, written or oral, formal or informal, between any
Company Releasee and Employee. Employee shall not be entitled to any recovery,
in any action or proceeding that may be commenced on Employee’s behalf in any
way arising out of or relating to the matters released under this Release.
Notwithstanding the foregoing, nothing herein shall release any Company Releasee
from any Claim based on (i) Employee’s rights under the Plan or any other plan
or agreement with the Company (including, but not limited to, any stock option
agreements), (ii) any right or claim that arises after the date Employee
executes this Release, (iii) Employee’s eligibility for indemnification in
accordance with applicable laws or the certificate of incorporation or by-laws
of the Company (or any affiliate or subsidiary) or any applicable insurance
policy, with respect to any liability Employee incurs or incurred as a director,
officer or employee of the Company or any affiliate or subsidiary (including as
a trustee, director or officer of any employee benefit plan) or (iv) any rights
Employee may have to vested benefits under any employee benefit plan or program.
          (b) Employee has been advised to consult with an attorney of
Employee’s choice prior to signing this Release, has done so and enters into
this Release freely and voluntarily.

17



--------------------------------------------------------------------------------



 



          (c) Employee has had at least twenty-one (21) calendar days to
consider the terms of this Release. Once Employee has signed this Release,
Employee has seven (7) additional days to revoke Employee’s consent and may do
so by writing to the Company in accordance with Section 7.4 of the Plan.
Employee’s Release shall not be effective, and no payments or benefits shall be
due under the Plan, until the eighth day after Employee has executed this
Release and returned it to the Company, assuming that Employee has not revoked
Employee’s consent to this Release during such time (the “Revocation Date”).
          (e) In the event that any one or more of the provisions of this
Release shall be held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remainder thereof shall not in any way be
affected or impaired thereby.
          (f) This Release shall be governed by the law of the State of Michigan
without reference to its choice of law rules.
          (g) This Release sets forth the entire understanding and agreement of
the parties hereto regarding the subject matter of this Release. This Release
supersedes all prior negotiations, discussions, correspondence, communications,
understandings and agreements between the parties relating to the subject matter
of this Release.
Signed as of this ___ day of                     .
                                        
Employee

18



--------------------------------------------------------------------------------



 



Attachment 1
Level 1 Employees

19



--------------------------------------------------------------------------------



 



Attachment 2
Level 2 Employees

20